United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
SOUTHERN NEVADA HEALTHCARE
SYSTEM, North Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0914
Issued: September 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 20, 2020 appellant filed a timely appeal from a November 13, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a left knee condition causally related to the
accepted September 29, 2019 employment incident.
FACTUAL HISTORY
On September 29, 2019 appellant, then a 31-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that on that date he injured his left knee while in the performance of
1

5 U.S.C. § 8101 et seq.

duty. He explained that he and another officer grabbed a violent mental hold patient with underarm
holds, and as the patient was resisting, appellant stepped on a blood pressure cuff, which caused
him to slip and fall on his left knee. Appellant also related that his left knee became swollen. On
the reverse side of the claim form the employing establishment indicated that he was injured in the
performance of duty on September 29, 2019 and that medical reports showed that he was disabled
from work. It also related that the injury was caused by a third party, and that appellant had stopped
work, but returned to work on September 29, 2019.
In an October 7, 2019 development letter, OWCP informed appellant of the deficiencies in
his claim. It advised him of the type of medical evidence necessary to establish his claim and
afforded him 30 days to respond.
Appellant submitted September 29, 2019 hospital discharge instructions from the
employing establishment’s medical facility indicating that he had been treated by Dr. Elizabeth
Harbin-Nelson, Board-certified in family medicine, for knee pain. He also submitted
September 29, 2019 return-to-work instructions from the employing establishment’s medical
facility, bearing an illegible signature, that indicated he could return to work in five days with the
work restrictions of no running and light duty for one week.
By decision dated November 13, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish a diagnosed medical condition in
connection with the accepted September 29, 2019 employment incident. It concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty, it first must be determined whether fact of injury has been established. First, the employee
must submit sufficient evidence to establish that he or she actually experienced the employment

2

Id.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

incident at the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence to establish that the employment incident caused a personal injury. 6
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.7 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
specific employment incident identified by the employee. 8
ANALYSIS
The Board finds that appellant has not established a left knee condition causally related to
the accepted September 29, 2019 employment incident.
The September 29, 2019 discharge instructions noted a diagnosis of knee pain; however,
the Board has held that pain is a description of a symptom, not a diagnosis of a medical condition. 9
It is appellant’s burden of proof to obtain and submit medical documentation containing a firm
diagnosis causally related to the accepted employment incident.10 Appellant also submitted
September 29, 2019 return-to-work instructions from the employing establishment’s medical
facility, bearing an illegible signature, that indicated he could return to work in five days with the
work restrictions of no running and light duty for one week. The Board has held that evidence
containing an illegible signature has no probative value as it is not established that the author is a
physician.11
As appellant has not submitted rationalized medical evidence establishing a diagnosed
medical condition causally related to the accepted employment incident, the Board finds that he
has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

6

T.J., Docket No. 19-0461 (issued August 11, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
9

See K.S., Docket No. 19-1433 (issued April 26, 2021); S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y.,
Docket No. 20-0112 (issued June 25, 2020).
10

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

11

See Z.G., Docket No. 19-0967 (issued October 21, 2019); Bradford L. Sullivan, 33 ECAB 1568 (1982).

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed left
knee condition causally related to the accepted employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

